DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 5-10, 14, 16, 17, 19, 24, and 25, drawn to a pyrolysis reaction system.
Group II, claim(s) 26, 32, 35, 38, and 41, drawn to a pyrolysis reaction method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the pyrolysis reaction system as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Squires (US 3,481,834).  
Squires teaches pyrolysis reaction system (Column 1 Lines 1-40), the system comprising: 
A pyrolysis chamber (lower bed) H comprising a feed inlet (nozzle) 21, a gas inlet (steam inlet line) 31 and a product outlet (coke discharge pipe) 32, wherein the pyrolysis chamber H is configured i) to receive a pyrolysable organic feed (coal) and an inert gas (steam) via the feed inlet 21 and gas inlet 31 respectively, ii) to pyrolyse (carbonize), i.e. in lower/coal carbonization zone 23 of the pyrolysis chamber H, the organic feed (coal) at a pyrolysis temperature to produce a carbonaceous pyrolysis product (coke) and a pyrolysis gas, wherein the pyrolysis gas will combine with the inert gas to form a gas mixture having a pyrolysis chamber pressure in the pyrolysis chamber (note: although a pyrolysis chamber pressure is not explicitly taught, it is understood that the gas mixture in the pyrolysis chamber will necessarily have a pressure which qualifies as a “pyrolysis chamber pressure”), and iii) to discharge the carbonaceous pyrolysis product via the product outlet 32 (Figure 1, Column 13 Line 15- Column 16 Line 35).
A gas reactor (upper bed/calcination zone) configured to react the pyrolysis gas by combustion (Figure 1, Column 15 line 70-Column 16 Line 35). Although it is not explicitly taught, it is understood that the combustion within the gas reactor will necessarily occur at a gas reaction temperature and a gas reactor pressure (Figure 1, Column 15 line 70-Column 16 Line 35).
And a first partition defining a boundary between the pyrolysis chamber H and the gas reactor 26, the first partition comprising a plurality of first apertures to provide fluid communication between the pyrolysis chamber and the gas reactor (Figure 1, Column 13 Line 15- Column 16 Line 35).
Although it is not explicitly taught, it is understood that the pyrolysis reaction system is operable with the gas reactor pressure less than the pyrolysis chamber pressure such that the gas mixture flows from the pyrolysis chamber H to the gas reactor 26 through the first apertures, thereby providing at least a portion of the pyrolysis gas for reaction (the combustion) in the gas reactor 26, as the pressure within the gas reactor 26 would need to be less than that of the pyrolysis chamber H in order for the gas to flow from said pyrolysis chamber H into said gas reactor 26.
In the unlikely alternative, a person having ordinary skill in the art would recognize that fluids such as gases require a pressure gradient to flow, and that fluids flow from areas of high pressure to areas of low pressure.
If it were not already the case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Squires by configuring the system thereof to be operable with the gas reactor pressure less than the pyrolysis chamber pressure such that the gas mixture flows from the pyrolysis chamber H to the gas reactor 26 through the first apertures, thereby providing at least a portion of the pyrolysis gas for reaction (the combustion) in the gas reactor 26, in order to obtain a system wherein gas is actually capable of flowing from the pyrolysis chamber H to the gas reactor as desired.
Because the common technical feature does not make a contribution over the prior art, the claims are subject to restriction.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772